IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

OZZIE GILLISLEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-0407

FLORIDA DEPARTMENT OF
REVENUE OBO LASHONDA
MIRACLE HAMILTON,

      Appellee.

_____________________________/

Opinion filed November 20, 2014.

An appeal from an order of the Department of Revenue.
Ann Coffin, Director.

Ozzie Gillislee, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      In the proceeding below, the mother of the Appellant’s child petitioned for

child support from the Appellant. The Appellant raises numerous issues on appeal.

None of these issues were preserved and, as such, must be reviewed for

fundamental error. See Saka v. Saka, 831 So. 2d 709, 711 (Fla. 3d DCA 2002)

(“Fundamental error, which can be considered on appeal without objection in the
lower court, is error which goes to the foundation of the case or goes to the merits

of the cause of action.”). We affirm as to all the issues except the issue regarding

retroactive support, which we reverse and remand to the Florida Department of

Revenue (the Department) in accordance with the below.

      Based on evidence provided by the mother, the Department determined that

the Appellant owed 31 months of retroactive child support.             However, in

determining the amount of retroactive support owed, the Department failed to

include any child support payments made by the Appellant during that 31-month

time period. Failing to include this amount was error. See § 61.03(17)(b), Fla.

Stat. (July 2012); Ditton v. Circelli, 888 So. 2d 161, 163 (Fla. 5th DCA 2004)

(holding that the court erred when it failed to credit the father for four monthly

child support payments made in its calculation of retroactive child support).

Because this error goes to the foundation of this case, it is fundamental. This Court

reverses the portion of the order determining retroactive child support and remands

the order to allow the Department to include the prior child support payments.

      REVERSE AND REMAND.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                                         2